Citation Nr: 0918747	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to March 2, 1999, for 
a total rating for compensation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board denied the appellant's appeal for an earlier 
effective date for TDIU in October 2001.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the Court in a single-judge 
order vacated the Board's October 2001 decision and remanded 
the case to the Board pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In May 2003, the Secretary of VA 
appealed this order to the United States Court of Appeal for 
the Federal Circuit (Federal Circuit).  In April 2004, the 
Federal Circuit granted the Secretary's unopposed motion to 
vacate the Court's orders and remand for further proceeding 
consistent with Conaway v. Principi, 353 F.3d 1369 (Fed.Cir. 
2004).  In June 2004, the Court in a single-judge order 
vacated the Board's October 2001 decision and remanded the 
case to the Board pursuant to the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Federal Circuit 
summarily affirmed the Court decision and lifted a stay of 
proceedings in February 2008.  The Board remanded the case in 
December 2008 consistent with the Court order of June 2004.  


FINDINGS OF FACT

1.  The issue of TDIU was denied in a January 1995 rating 
decision.  The decision is final.  

2.  The appellant filed a claim for service connection for 
clinical depression, later identified as posttraumatic stress 
disorder (PTSD), on March 2, 1999. 

3.  In a September 1999 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation, effective March 2, 1999.  

4.  When the appellant was granted service connection for 
PTSD in September 1999, he was already service connected for 
right radial nerve neuropathy due to gunshot wound, rated as 
30 percent disabling; and residuals of a gunshot wound to the 
right upper arm, Muscle Group V, rated as 30 percent 
disabling.  

5.  In October 1999, the issue of TDIU was granted, the RO 
assigned March 2, 1999, as the effective date of the award.

6.  There was no unadjudicated claim or informal claim prior 
to March 2, 1999.  


CONCLUSION OF LAW

An effective date prior to March 2, 1999 for the award for 
TDIU is not warranted.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in December 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Findings 

In an October1969 rating decision, service connection was 
granted for neuropathy, severe, high right radial nerve and 
scars, right arm with loss of underlying damage.  The 
appellant was assigned a 50 percent and 10 percent evaluation 
respectively.  In a later rating decision, the appellant was 
assigned a 30 percent disability evaluation for residuals of 
a gunshot wound (GSW) to the right upper arm, Muscle Group V, 
and a 20 percent disability evaluation for neuropathy of the 
right radial nerve due to GSW.  

In April 1993, the appellant requested reevaluation of his 
service-connected disability due to the fact that it had 
become worse.  The appellant requested a full medical 
examination.  He reported that he was unable to work.  VA 
outpatient treatment records reveal that the appellant was 
seen in May and June 1993.  Following examination, a 
diagnosis of R/O PTSD was rendered.

The appellant's application for TDIU was received in October 
1994.  In November 1994, the appellant was afforded a VA 
examination.  He was diagnosed with status post fracture, 
combat wound Vietnam; and status post right radial nerve 
injury, and weakness in the upper extremity.  The examiner 
noted that with regard to the appellant's unemployability, 
certainly his muscular weakness secondary to his nerve injury 
would present problems doing his previous employment as a 
painter.  He indicated that some sort of occupational 
rehabilitation might be considered.

In a January 1995 rating decision, the appellant's disability 
rating for his right ulnar nerve neuropathy was increased 
from 20 to 30 percent.  The 30 percent disability evaluation 
for the gunshot wound to the right upper arm, Muscle Group V 
was continued.  The RO denied the issue of TDIU because he 
did not have a service-connected disability which met the 
minimum requirements.  The appellant was notified of the RO's 
decision later that month.  The Board notes that while the 
January 1995 notice letter did not discuss the appellant's 
TDIU denial, the letter noted that the January 1995 rating 
decision denying the appellant's TDIU claim was attached.  
Thus, the Board finds that the appellant had actual notice of 
the denial of TDIU.  He did not appeal and the decision 
became final.

No further correspondence was received from the appellant 
until March 2, 1999.  In a statement in support of claim 
received on March 2, 1999, the appellant indicated that he 
would like to amend his original claim for a rating of 
bilateral foot condition and clinical depression.  In a July 
1999 VA psychiatric examination, the appellant was diagnosed 
with PTSD.

In a September 1999 rating decision, the appellant was 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective March 2, 1999.  The RO also continued 
the 30 percent disability evaluations for the service- 
connected gunshot wound to the right upper arm, Muscle Group 
V, and right radial nerve neuropathy due to gunshot wound.

In an October 1999 rating decision, the RO granted TDIU, 
effective March 2, 1999.  In a statement received in December 
1999, the appellant reported that he believed that the 
unemployabilty should go back to the original application.  
The issue was addressed in a February 2000 rating decision 
and denied.  The AOJ referenced 38 U.S.C.A. § 5110(a).  

In a document received in June 2000, the appellant requested 
an earlier effective date for his total rating.  In his 
October 2000 substantive appeal, he requested an effective 
date back to June 1993 when he was diagnosed with R/O PTSD.  
He indicated that the RO should have done more following this 
diagnosis.

In April 2001, the appellant appeared at a hearing before a 
local hearing officer.  At the time of the hearing, he 
testified that with regard to his PTSD, he had the same 
symptoms in 1993 that he had at the time he was diagnosed 
with PTSD in July 1999.  The appellant's wife reported that 
it had been an emotional roller-coaster ride with the 
appellant since 1993, when they first applied for 
unemployability benefits. 

					Legal Criteria 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2008).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000); see 38 C.F.R. 
§ 3.400(o)(2), 3.155(a)(2000); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

					Analysis 

The appellant has appealed the denial of an effective date 
prior to March 2, 1999, for TDIU.  After review of the 
evidence, the Board finds against the appellant's claim.  

In this regard, the Board notes that 38 C.F.R. § 4.16(a) 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
However, such is provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

A brief review of the history of this claim reveals that on 
March 2, 1999, the appellant filed a claim for service 
connection for clinical depression, later identified as PTSD.  
At that time, the appellant was service connected for right 
ulnar nerve neuropathy rated as 30 percent disabling and GSW 
to the right upper arm, Muscle Group V rated as 30 percent 
disabling.  In a September 1999 rating decision, the 
appellant was awarded service connection for PTSD rated as 50 
percent disabling, effective March 2, 1999.  

The record shows that prior to March 2, 1999, the appellant's 
service connected disabilities did not meet the minimum 
requirements of 38 C.F.R. § 4.16(a), as he did not have a 
single disability rated at 60 percent or more and/or with his 
two disabilities at least one disability ratable at 40 
percent or more.  The grant of service-connection for PTSD, 
which was assigned a 50 percent disability evaluation, was a 
contributing factor of the TDIU grant.  As the appellant's 
claim for PTSD was received on March 2, 1999, and the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. §§ 3.400, 4.16 
are applicable, an effective date prior to March 2, 1999, for 
TDIU is not warranted.

Here, the AOJ considered TDIU once the appellant met the 
minimum requirements of 38 C.F.R. § 4.16(a).  The grant of 
service connection for PTSD was controlled by 38 U.S.C.A. 
§ 5110(a).  Whether the TDIU issue was controlled by 5110(b) 
as an increased rating or as part of a reopened claim 
(5110(a)) or as part of and parcel of the award of service 
connection for PTSD (5110(a)) the result is the same in this 
case.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).  A 
critical threshold in the award of TDIU was the grant of 
service connection with a 50 percent evaluation effective 
March 2, 1999.  

The Board recognizes that the appellant, through his 
representative, contends that he is entitled to an effective 
date back to June 1993, for his TDIU grant, as he was treated 
for and diagnosed with R/O PTSD in June 1993.  He maintains 
that this treatment essentially served to raise an informal 
claim of service connection for PTSD, which the RO should 
have addressed.  He maintains that his PTSD claim is 
secondary to, and derivative of, his service connected war 
injury, and thus his informal claim for secondary PTSD 
benefits was adequately filed.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

In this case, the appellant does not contend that he 
contacted the RO regarding his PTSD immediately after the 
June 1993 visit, or at any time prior to March 2, 1999.  
Also, there is no indication of record that he or his 
representative contacted the RO in writing requesting service 
connection for PTSD prior to March 2, 1999.  Rather, he 
claims that the mere fact that he visited the VA clinic in 
June 1993 should constitute a claim of service connection for 
this disability.  Under 38 C.F.R. § 3.157(b) (2008), once a 
formal claim for compensation has been allowed, the date of 
report of VA outpatient examination or hospital report may be 
accepted as the date of claim.  These provisions apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  It is clear that the June 
1993 VA outpatient treatment record cannot be considered a 
claim of service connection for PTSD under 38 C.F.R. § 
3.157(b).  A claim of service connection for PTSD was not 
received at the RO within one year of the June 1993 visit.  
Therefore, even the most broad interpretation of 38 C.F.R. § 
3.157 does not assist the appellant.  The mere fact that 
there was a diagnosis of R/O PTSD at the June 1993 visit is 
not evidence an intent on the part of the appellant to seek 
service connection for PTSD, even on a secondary basis.  See 
Brannon, supra.; 38 C.F.R. § 3.155(a) (2008).  Consequently, 
the June 1993 VA outpatient record does not serve as a claim 
of service connection for PTSD.  

Our decision is consistent with decisions of the United 
States Court of Appeals for Veterans Claims (Court) and the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Court has addressed 38 C.F.R. § 3.157 
and found that 38 C.F.R. § 3.157 only applies to a defined 
group of claims.  See Sears v. Principi, 16 Vet. App. 244, 
249 (2002) (§ 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service- 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The Court has also found that the mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  In Lalonde, supra, it was found that "the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection (to a service connected disability), but on the 
date that the application upon which service connection was 
eventually awarded was filed with VA."  Furthermore, the 
Federal Circuit has found that medical treatment for a 
disability, without an intent expressed by a claimant to seek 
benefits based on that disability does not constitute an 
informal compensation claim.  See MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006).  

The appellant further argues that his PTSD was claimed as 
secondary to his service connected combat wound injury and 
that under 38 C.F.R. § 3.310 his secondary PTSD "shall be 
considered part of the original condition."  However, the 
Board notes that the provisions of 38 C.F.R. § 3.310 have 
been misinterpreted by the appellant.  It was noted in Ross 
v. Peake, 21 Vet. App. 528, 532-533 (2008), "it is only when 
a claimant alleges a separate disability that arises after, 
and as a result of, the original disability, that he or she 
can be awarded secondary service connection" and that 
38 C.F.R. § 3.310 "simply recognizes that a veteran may 
acquire additional disabilities by reason of his or her 
service-connected disability."  In light of the above, the 
Board finds that the appellant's reliance on 38 C.F.R. 
§ 3.310 is misplaced.  

The Board notes that the appellant has cited Comer v. Peake, 
552 F.3d 1362 (C.A. Fed. 2009) to support his claim.  
According to the appellant, Comer reestablishes the principle 
that the submissions of unrepresented veterans are to be 
liberally construed for all potential claims whenever a 
veteran submits evidence of a medical disability.  However, 
the Board notes that in this case there was no submission or 
pleading, but rather a medical record.  The Board notes that 
Comer says nothing in regard to 38 C.F.R. § 3.157 and nothing 
suggests that the prior decisions of the Court regarding 
38 C.F.R. § 3.157 are no longer valid.  Rather, we take Comer 
for which it stands, a liberal reading of pleadings for the 
unrepresented.  

Further, the Board notes that even if we accept (which we do 
not) that the appellant had an implicit informal claim for 
service connection for PTSD, it was implicitly denied.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run).  
(Nothing in the decisions of the Federal Circuit requires 
specific notice of the denied claim.  The decisions of the 
Federal Circuit are controlling.)  It is also important to 
note that the appellant did not have a clear diagnosis of 
PTSD in June 1993.  At that time, according to 38 C.F.R. 
§ 3.304(f ), service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  The records show that at most a 
diagnosis of R/O PTSD was rendered in May and June 1993.  
Regardless, as noted above, there was no claim.  

In sum, the appellant's claim for an effective date prior to 
March 2, 1999 for the grant of TDIU is denied.  The appellant 
claim for service connection for PTSD was not filed until 
March 2, 1999, and it was not until the grant of 50 percent 
disability rating for PTSD that triggered the jurisdictional 
threshold for the grant of TDIU.  Therefore, the appellant is 
not entitled to an effective date prior to March 2, 1999, for 
the grant of TDIU.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 
21 Vet. App. 528 (2008).  

Finally, we have considered Rice v. Shinseki, No. 06-1445 
(May 6, 2009).  Here, the AOJ considered TDIU as part of the 
issue of service connection for PTSD.  This decision is in 
accord with Rice.  Nothing, in the Rice decision suggests 
that TDIU should predate the threshold of 38 C.F.R. § 4.16 or 
predate the effective 
date of the award of service connection of PTSD particularly 
when there had been neither a pending claim nor pending 
issue.  


ORDER

An effective date prior to March 2, 1999, for TDIU is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


